DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract.  The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The invention relates to”, etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because (1) if is greater than 150 words in length, (2) it contains implied phraseology, specifically “The invention relates to” in line 1 thereof and (3) legal language, specifically “said” in the fourth to last line thereof and “means” in the second to last line thereof.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 1 and 14, the phrase “or the like” renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by “or the like”), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010/059101 A1.
With respect to claim 1, WO 2010/059101 A1 discloses an apparatus (Figures 1-8) for separating out grains of seed, fertilizer or the like, having a separating device that operates according to the positive-pressure principle, the separating device comprising:
- a housing 806, having a housing base to be mounted on a frame or on a seeding row of an agricultural machine (Figure 2), and having a housing cover which is detachably arranged on the housing base for opening and closing a housing interior;

- a separating disk 803 which is rotatably mounted in the housing interior and has an arrangement 811 of openings 804 (Figure 4);
- a positive-pressure region 803a which can be formed, during operation, in the housing cover on a front side of the separating disk 803 such that a flow can be formed from the positive- pressure region 803a toward the rear side of the separating disk 803 through the openings 804, and separated-out grains can thus be localized in the region of the openings 804 or adjacent thereto (see the disclosure in page 12, lines 1-18); and
- a grain transfer device 818 which is formed having a feed 814, a wall 812 feedthrough, and an outlet on the housing cover, wherein the separated-out grains, after release from the separating disk 803, are introduced through the feed in the wall feedthrough and can be conveyed through said feed out of the housing interior via the outlet (see the disclosure in page 13, lines 14-21).
As to claim 2, see Figure 4 of WO 2010/059101 A1.
Regarding claim 3, see 814 in Figure 5a of WO 2010/059101 A1.
With respect to claims 4 and 5, see 807 in Figure 5a of WO 2010/059101 A1.
As to claims 6-9, see 815,816 in Figure 5b of WO 2010/059101 A1.
Regarding claim 10, 12 and 13, see Figures 1-8 of WO 2010/059101 A1.
With respect to claim 11, see Figure 5a of WO 2010/059101 A1.
With respect to claim 14, WO 2010/059101 A1 discloses a method for separating out grains of seed, fertilizer or the like by means of a separating device that operates according to the positive-pressure principle, wherein in the method:

- a grain sump 92 (Figure 4) receives grains of seed, fertilizer or the like which are introduced into the housing interior and which are to be separated out;
- a separating disk 803 which is arranged in the housing interior and has an arrangement 811 of openings 804 (Figure 4) is rotated;
- a positive-pressure region 803a is formed in the housing cover on a front side of the rotating separating disk 803 such that a flow is formed from the positive-pressure region 803a toward the rear side of the separating disk 803 through the openings 804, and separated-out grains are thus localized in the region of the openings 804 or adjacent thereto (see the disclosure in page 12, lines 1-18); and
- the separated-out grains reach a grain transfer device 818 after release from the separating disk, wherein the grain transfer device 818 has a feed 814, a wall 812 feedthrough, and an outlet on the housing cover, such that the separated-out grains, after release from the separating disk 803, can be introduced through the feed in the wall feedthrough and are conveyed through said feed out of the housing interior via the outlet (see the disclosure in page 13, lines 14-21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/059101 A1 alone.
WO 2010/059101 A1 disclose the method as set forth supra, including a housing 806.
Claim 15 distinguishes over WO 2010/059101 A1 in requiring the positive-pressure region in the housing interior to be formed with a positive pressure of at least approximately 60 mbar. 
However, the selection of approximately 60 mbar for the positive pressure in the positive-pressure region merely represents an obvious engineering design choice for optimal seed adherence and for optimal seed metering accuracy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized 60 mbar for the positive-pressure region in the housing interior of WO 2010/059101 A1 for the reasons set forth supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 2 696 667 B1 and DE 10 2016 204453 A1 could be applied as art to meet the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



March 25, 2022